ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 Mar 2021 has been entered.  Claims 1, 4-12 and 15-16 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 112 and 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1, 4-12 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Edvardson, Davis nor Weisman, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“1. (Currently Amended) A method for determining the fill level of a medium … comprising: … emitting a coded transmit signal … receiving the coded transmit signal 
sampling and quantizing the low-pass filtered mixer output signal by the analog/digital converter to a digital mixer output signal; 
generating a binary code sequence of the length N.sub.code by the code sequence generator;
using the transmitter to emit each bit of the binary code sequence with the bit duration T.sub.chip and thereby emit the binary code sequence with the binary code sequence duration T.sub.code = N.sub.code * T.sub.chip; and 
sampling the low-pass filtered mixer output signal at a sampling frequency f.sub.sample of the analog/digital converter between the bit frequency 1/T.sub.chip and the code sequence frequency f.sub.code = 1/T.sub.code.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648